Citation Nr: 0943535	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of death.




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1946 to May 1956.  
The Veteran died on September [redacted], 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, The 
Republic of the Philippines.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated January 2007.  


FINDINGS OF FACT

1.  The Veteran died in September 2003; according to the 
death certificate, the immediate cause of death was pneumonia 
secondary to acute myelogenous leukemia.  No other 
significant conditions were listed as contributing to death.

2. In May 2004, the death certificate was amended to include 
pulmonary tuberculosis as a significant medical condition 
contributing to the Veteran's death.  

3.  At the time of the Veteran's death, the Veteran was 
service connected for chronic, minimal, inactive pulmonary 
tuberculosis. 

3. Acute myelogenous leukemia and associated pneumonia was 
not present in service or manifested until shortly before the 
Veteran's death.

4.  Service-connected pulmonary tuberculosis played no 
significant or material role in the Veteran's death.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, 
such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  The VCAA notice requirements still 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  

In this case, letters dated in July 2007, May 2008, and April 
2009 provided notice to the Appellant regarding what 
information and evidence was needed to substantiate her claim 
of entitlement to DIC benefits based on COD, as well as what 
information and evidence must be submitted by the Appellant, 
what information and evidence will be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence that was relevant to the claim.  These letters and 
SOC substantially complied with the VCAA notice and 
assistance requirements, and specifically informed the 
Appellant as to disability ratings and effective dates.  As 
noted above, the claim was last adjudicated via an SSOC in 
August 2009.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
Appellant including VA and private treatment records, and a 
post-mortem VA medical opinion report. 

Legal Criteria

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including acute myelogenous 
leukemia which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Background

The appellant contends that the Veteran's service connected 
pulmonary tuberculosis contributed to the Veteran's death in 
September 2003.  

The Veteran died on September [redacted], 2003.  The death 
certificate reflects that the immediate cause of death was 
respiratory failure.  The underlying cause of death was 
leukemia.  No other significant conditions were listed as 
contributing to the death.  A May 2004 Physician/Coroner's 
Amendment, not signed by the attending physician, stated the 
death certificate should be amended to indicate that 
pulmonary tuberculosis should be listed where the original 
death certificate listed "none" under significant 
conditions contributing to the death.

At the time of the Veteran's death, he was service-connected 
for chronic, inactive, minimal pulmonary tuberculosis, rated 
at 30 percent, effective December 18, 1997.

The appellant, in her statements, contends that the Veteran's 
service-connected pulmonary tuberculosis was active at the 
time of the Veteran's death.  Specifically, she contends that 
the pulmonary tuberculosis became active and contributed to 
the Veteran's severe breathing problem for which he was 
placed on oxygen several days before his death.  

The appellant does not contend, nor do the service treatment 
records show, that the Veteran's acute myelogenous leukemia 
occurred during service, or manifested within one year of 
discharge from service.  

Post service medical records indicated that the Veteran 
received treatment for leukemia, a history of active 
pulmonary tuberculosis that was treated, hypertension, 
degenerative discospondylosis and arthritis of the spine, and 
degenerative joint disease of the knees.

An October 1956 medical opinion indicated that the Veteran 
had been hospitalized for pulmonary tuberculosis, minimal, 
active since November 1955.  The tuberculosis was treated and 
at discharge, a diagnosis of pulmonary tuberculosis, minimal, 
inactive was provided.  A September 1965 VA examination also 
noted a diagnosis of inactive pulmonary diagnosis.  In 
November 1966 the Veteran was treated for active tuberculosis 
and was discharged in November 1967.  Thereafter, medical 
records reveal that the Veteran had periods of active and 
inactive tuberculosis with the most recent period of active 
tuberculosis occurring from May 1990 to approximately 
December 1991.  A June 2002 VA general examination for 
pension purposes reflected diagnoses of minimal to moderate 
pulmonary tuberculosis with pulmonary emphysema, degenerative 
discospondylosis and arthritis of the lumbar spine, and 
degenerative joint disease of the knees.

The Veteran was admitted to the VA hospital on September 8, 
2003 with complaints of fever, chills, weight loss and 
fatigue.  The Veteran reported that he felt his current 
symptoms were related to his tuberculosis.  The impression 
upon admission was severe lympho-proliferative disease with 
bilateral symptoms, panlymphadenopathy, and numerous blast-
like cells in the peripheral blood (extremely high white 
blood cell count).  A separate record indicated diagnoses of 
rule out acute leukemia and rule out tuberculosis.  A 
hematology consultation indicated a diagnosis of acute 
leukemia with significant blasts on a smear, anemia, and 
thrombocytopenia, diffuse lymphadenopathy, pneumonia and/or 
tuberculosis, and hypertension.  The Veteran was discharged 
from the hospital September 16, 2003.  

A September 13, 2003 examination for housebound status 
indicated diagnoses of acute myelogenous leukemia and 
pneumonia with related serious symptoms including; anemia, 
bleeding disorder, immuno-compromise, weakness, lethargy, 
shortness of breath, and dyspepsia on exertion.  The examiner 
stated that the Veteran was totally disabled with a long term 
prognosis of terminal.

The Veteran was readmitted to the VA hospital on September 
[redacted], 2003.  Cause of death was noted to be respiratory failure 
secondary to pneumonia and acute myelogenous leukemia.

In October 2004, a VA physician reviewed the Veteran's 
medical records in conjunction with the appellants claim for 
service connection for cause of death.  The examiner noted 
that the Veteran had been diagnosed with pulmonary 
tuberculosis in the 1950's with a history of reactivation in 
1990.  Reports of pulmonary tuberculosis inactivity prior to 
2003 were based on a negative sputum AFB culture and stable 
lung infiltrates.  Chest x-rays taken during the Veterans' 
September 2003 hospitalization showed rapid changes in his 
lung infiltrates, making the etiology of these findings 
likely bacterial or vascular and not due to pulmonary 
tuberculosis.  The examiner noted that active pulmonary 
tuberculosis lesions are slow growing and do not progress at 
the rate seen during the Veteran's September 2003 
hospitalization, even if left untreated.  Additionally the 
sputum AFB culture taken during the September 2003 
hospitalization was negative after eight weeks.  Finally, the 
records reflected that the Veteran's pneumonia was secondary 
to his immuno-compromised state.  Finally, reactivation of 
pulmonary tuberculosis was not found on a chest x-ray.  Given 
the above, the examiner opined that the Veteran's lung 
infiltrates were likely caused by pneumonia and not active 
pulmonary tuberculosis, and that the infection was secondary 
to his leukemia and its complications.

Analysis

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the service-
connected the Veteran's inactive pulmonary tuberculosis and 
his acute myelogenous leukemia and secondary pneumonia that 
ultimately caused the Veteran's death.  The Board has the 
duty to assess the credibility and weight to be given the 
evidence relative to this issue.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  This assessment of credibility and 
weight to be given the evidence includes scrutiny of a 
medical professional's statements in association with such 
related factors as the basis for the opinions rendered, i.e., 
presence or absence of the clinical records.  

In this case, the October 2004 VA opinion is the only medical 
opinion based on the review of the Veteran's claims file, and 
as such the Board finds this opinion to be probative.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (VA is required to 
conduct an accurate and descriptive medical examination based 
on the complete medical record).  Specifically, after a 
thorough review of the claims file, the VA examiner 
specifically stated that the Veteran's pulmonary tuberculosis 
was inactive at the time of death and that his respiratory 
complaints were related to pneumonia caused by his immuno-
compromised stated due to his newly diagnosed acute leukemia.  
Further, there was no indication in the numerous medical 
records that the Veteran's service-connected inactive 
pulmonary tuberculosis caused or accelerated the non-service-
connected conditions that ultimately caused his death.

Conversely, while an amendment to the death certificate was 
issued approximately six months following the Veteran's death 
to include pulmonary tuberculosis as a significant condition 
contributing to the Veteran's death; it is unclear as to why 
the physician amended the death certificate to reflect 
pulmonary tuberculosis as a contributing condition to the 
Veteran's death.  There is no evidence that medical records 
were reviewed in conjunction with the amendment, nor did the 
physician provide any reasons or bases as to why the death 
certificate should be amended to include pulmonary 
tuberculosis as a significant contributing factor.  

Finally, 38 U.S.C. § 1154(a) requires that the VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical 
evidence is not necessarily required when the determinative 
issue involves either medical etiology or a medical 
diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 
451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Here, the Board notes that the appellant and her 
representative have argued that the Veteran's pulmonary 
tuberculosis was active and that the Veteran received 
treatment for the condition during his final hospitalization 
in September 2003. The Board finds that the appellant is not 
competent to offer a medical opinion as to whether service-
connected leukemia played any role in the Veteran's demise. 
Contrary to her contention, a review of available medical 
records shows that any treatment received by the Veteran for 
the service-connected condition was coincidental and does not 
show any measurable effect on his death. The Board is 
empathetic with the appellant in view of the Veteran's death.  
Nonetheless, competent medical evidence is still required to 
support the appellant's claim.  Opinions as to etiology are 
within the realm of medical personnel and not laypersons, 
such as the appellant.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for cause of death.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 5-56 (1990).


ORDER


Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


